Case 5:17-cv-01121-SMH-MLH Document 97 Filed 06/16/20 Page 1 of 6 PageID #: 1291



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


 JOY GLOBAL CONVEYORS, INC.                          CIVIL ACTION NO. 17-cv-1121

 VERSUS                                              CHIEF JUDGE HICKS

 RICHARD GOETTLE, INC.                               MAGISTRATE JUDGE HORNSBY


                                MEMORANDUM RULING

  Introduction

         Joy Global Conveyors, Inc. (“JGCI”) contracted with Richard Goettle, Inc.

  (“Goettle”) to perform work on a construction project in north Louisiana. JGCI filed this

  tort and breach of contract suit against Goettle and Goettle’s insurer, Allied World Surplus

  Lines Ins. Co. Allied World declined to provide Goettle a defense, and it filed a declaratory

  judgment action against Goettle in an Ohio federal court that sought a declaration of its

  policy obligations.1

         Before the court are (1) Goettle’s Motion to Stay (Doc. 86) to await an anticipated

  Sixth Circuit ruling on insurance issues in the Ohio declaratory action and (2) JGCI’s

  Motion to Strike (Doc. 92) that complains about the procedural propriety of Allied World’s

  alternative request for a stay of only the insurance coverage issues. For the reasons that




  1
   Goettle filed a breach of contract suit against JGCI in Ohio, but the Ohio court
  dismissed it for lack of personal jurisdiction. Richard Goettle, Inc. v. Joy Global
  Conveyors, Inc., 2018 WL 4701557 (S.D. Ohio 2018).
Case 5:17-cv-01121-SMH-MLH Document 97 Filed 06/16/20 Page 2 of 6 PageID #: 1292



  follow, both motions are denied. A conference will be set in due course to discuss a new

  scheduling order.

  Background Facts

         The owner of the Dolet Hills lignite mining operation contracted with JGCI’s sister

  company to build an overland conveyor and truck dump at the mine in DeSoto Parish,

  Louisiana. JGCI participated in the project and contracted with Goettle, an Ohio company,

  to design and build a retaining wall structure that was part of the project. Goettle was to

  receive approximately $2,000,000 under its contract.

         Goettle completed its work and requested final payment. JGCI refused to pay the

  final invoice, which exceeded $300,000, and claimed that the retaining wall was defective

  and had failed. The failure allegedly caused a work stoppage, delays in the overall project,

  and required JGCI and its sister company to spend over $1,000,000 for a temporary

  conveying system. JGCI claims that Goettle’s design and construction were defective in

  various ways. Goettle responds that the fault lies with JGCI for not using specified fill

  material and allowing dump trucks to drive on a portion of the project before it was

  appropriate to do so.

         JGCI filed this Louisiana civil action against Goettle for breach of contract and

  negligence. It prayed for an award of damages and the return of all monies paid to Goettle

  under their contract. JGCI later added Allied World as a defendant and alleged that it

  issued insurance policies to Goettle that provided coverage for the damages at stake.

         Allied World declined to provide Goettle a defense to this Louisiana suit. It also

  filed a declaratory action against Goettle in an Ohio federal court and asked for a

                                          Page 2 of 6
Case 5:17-cv-01121-SMH-MLH Document 97 Filed 06/16/20 Page 3 of 6 PageID #: 1293



  declaration of its policy obligations. The Ohio district court ruled that Allied World owes

  Goettle a duty to defend it in this Louisiana suit, but the court held in abeyance a

  determination on Allied World’s obligation to indemnify Goettle for any damages awarded

  in this case. The court reasoned that the indemnification issue could not be decided until

  this underlying Louisiana lawsuit is resolved. Allied World Surplus Lines Insurance

  Company v. Richard Goettle, Inc., 2019 WL 2270443 (S.D. Ohio 2019). The Ohio court

  ordered Allied World to pay Goettle more than $200,000 in interim defense costs and

  declined to stay that order pending appeal.        Allied World Surplus Lines Insurance

  Company v. Richard Goettle, Inc., 2020 WL 886191 (S.D. Ohio 2020).

         Allied World appealed the payment order based on Sixth Circuit precedent that

  allows an immediate appeal of such orders. Goettle filed a notice of cross-appeal. It hopes

  to persuade the Sixth Circuit to exercise pendent appellate jurisdiction to hear its challenge

  to the district court’s deferral of a ruling on indemnification. The notices of appeal were

  filed in March 2020.

  The Motions to Stay and Strike

         Goettle moves to stay this Louisiana action pending the outcome of the appeals

  before the Sixth Circuit. It urges that the issues presented in the appeals are largely the

  same as JGCI’s direct action claim in this suit against Allied World. It contends that a final

  decision of insurance issues by the Sixth Circuit will promote settlement negotiations in

  this case and potentially avoid the exchange of voluminous discovery and an untold number

  of potential depositions.



                                           Page 3 of 6
Case 5:17-cv-01121-SMH-MLH Document 97 Filed 06/16/20 Page 4 of 6 PageID #: 1294



         JGCI opposes the request for a stay. It notes that it is not a party to the Ohio suit

  and, it opines, it is unlikely the Sixth Circuit will exercise pendent jurisdiction and decide

  the merits of the coverage/indemnification issue. JGCI also points out that this Louisiana

  damages action is much broader than the Ohio declaratory judgment action. Accordingly,

  this Louisiana court will have to resolve the merits of the breach of contract and related

  damages claims regardless of any insurance-issues ruling by the Sixth Circuit.

         Allied World filed a short memorandum and stated that it agrees with Goettle’s

  request for a stay. It offered, in the alternative, that the court could issue a limited stay of

  just the coverage issues. JGCI took strong issue with Allied World making this alternative

  suggestion in its memorandum. It filed a Motion to Strike (Doc. 92) on the grounds that

  the alternative request was unfair because it did not give JGCI an opportunity to address it.

  JGCI then took the opportunity to address it and faulted the alternative request for a lack

  of explanation of what a stay as to the coverage issues would look like. Would it stay

  discovery related to coverage issues, or only keep them from going to trial? And would

  Allied World participate in discovery or trial?

  Analysis and Conclusion

         This case is three years old and was already stayed for significant periods of time to

  await a ruling from the Ohio court and allow the parties time to negotiate procedural issues.

  A scheduling order was finally implemented, but it was vacated in April 2020 at the request

  of the parties, so there is neither a discovery deadline nor trial date in place. JGCI states

  that there has been an exchange of written discovery, but no depositions have been taken.

  (The Ohio court’s payment order in the declaratory action notes that some depositions were

                                           Page 4 of 6
Case 5:17-cv-01121-SMH-MLH Document 97 Filed 06/16/20 Page 5 of 6 PageID #: 1295



  taken in that case. JGCI is not a party to that case, so those depositions may not be of use

  in this Louisiana case.) The motion to vacate the scheduling order (Doc. 87) estimated a

  need for at least 20 depositions. Some will be taken in Louisiana, but other will be in

  Alabama, Ohio, Texas, or Missouri.

         The court finds that the best exercise of its discretion in these circumstances is to

  deny the motion to stay and hold a status conference to discuss a new scheduling order.

  The Covid-19 pandemic and evolving state orders regarding various activities may make

  depositions more difficult to schedule or attend in the coming months, so the discovery

  process might take more than the customary time for a case of this nature. That counsels

  for getting started with depositions sooner rather than later.

         A stay would park this case for what is likely several more months to await an

  appellate decision that may or may not have much effect on this case. The better course is

  to begin discovery now and begin moving toward a resolution of the merits of this case,

  but certainly with an eye on the appeals pending in the Sixth Circuit. If the appellate court

  issues a decision, this court can assess and determine whether some adjustment of the

  schedule or scope of the litigation is in order. For these reasons, the Motion to Stay (Doc.

  86) is denied.

         Allied World made the alternative request to stay only the coverage issues. The

  court is not inclined to attempt to fashion such an order at this time, so JGCI’s Motion to

  Strike (Doc. 92) that argument is denied as moot. JGCI’s criticisms of the lack of

  specificity about the proposed limited stay are, however, well taken. This litigation may

  reach a point where JGCI’s direct claim against Allied World for damages under its policies

                                           Page 5 of 6
Case 5:17-cv-01121-SMH-MLH Document 97 Filed 06/16/20 Page 6 of 6 PageID #: 1296



  warrants consideration of special treatment to avoid the potential for inconsistent decisions

  and duplication of efforts. Counsel should give thought to what specific relief, if any,

  might be appropriate that would serve those interests and allow this long-in-the-tooth

  litigation to reach a resolution without undue delay. No such decisions need be made at

  this point, but if the Sixth Circuit decides the appeals and this case reaches the stage for a

  decision on the merits, consideration of those issues may be warranted.                 Such

  considerations would also take into account the procedural status, at that time, of the Ohio

  declaratory judgment action.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 16th day of June, 2020.




                                           Page 6 of 6
